Citation Nr: 1711045	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  07-35 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The appellant performed active duty for training (ACDUTRA) and inactive duty training (INACTDUTRA) with Reserve components (both Army and Air Force) at various times from April 1984 to April 2004. Various forms from the Department of Defense, National Guard Bureau, and Air Force confirm some dates of ACDUTRA and Active Duty in Support of Contingency, including from October 15, 1984 to November 30, 1984, from November 26, 1991 to December 17, 1991, from April 21, 2003 to May 9, 2003, and from August 19, 2003 to August 28, 2003. The Board deems the Active Duty Support of Contingency periods (the periods in 2003) to be ACDUTRA.

This matter is before the Board of Veterans' Appeals (Board) from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. In that rating decision the RO denied service connection for a back disability.

In June 2011, February 2013, December 2013, and July 2015, the Board remanded the back disability service connection issue to the RO for additional action.


FINDING OF FACT

No disease or injury of the appellant's back began or worsened during any of his Reserve service ACDUTRA or INACDUTRA periods and continued or recurred after his discharge from Reserve service.


CONCLUSION OF LAW

The appellant's current back disability was not incurred or aggravated during service. 38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.303 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2016). 

The RO provided the appellant notice in letters issued in 2005 and 2006. In those letters, the RO notified him what information was needed to substantiate claims for service connection. The letters also addressed how VA assigns disability ratings and effective dates.

The claims file contains service medical records, post-service medical records, and reports of VA medical examinations. The examination reports and other assembled records are adequate and sufficient to reach decisions on the issue on appeal. The RO substantially fulfilled the instructions in the Board remands.

The Board finds that the appellant was notified and aware of the evidence needed to substantiate the claim, and the avenues through which he might obtain such evidence, and the allocation of responsibilities between the appellant and VA in obtaining evidence. The appellant actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.

Back Disability

The appellant is seeking service connection for current back disability, contending that the disability is attributable to events during one or more of his service periods. Service connection may be established for a disability resulting from disease or injury incurred or aggravated during active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

The United States Court of Appeals for Veterans Claims (Court) has indicated that the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

For the most part, in order to qualify for VA benefits, a claimant must be a veteran. See Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006) (status as a "veteran" is one of the five elements of a claim for service-connection benefits). In order to establish his or her entitlement to VA disability compensation benefits, he or she must first establish "veteran" status. There are three ways to establish veteran status:1) serve on active duty; 2) serve on a period of ACDUTRA and incur or aggravate an injury or disease during that period of ACDUTRA; or 3) serve on a period of INACDUTRA and incur or aggravate an injury during that period of INACDUTRA. Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

When a claim for service connection is based only on a period of ACDUTRA or INACDUTRA, there must be evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the 

period of ACDUTRA or INACDUTRA. See 38 U.S.C. §§ 101 (2), (22), (24); 38 C.F.R. § 3.6(a); Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010); Acciola v. Peake, 22 Vet. App. 320, 324 (2008) (citing Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995)). In the absence of such evidence, the period of ACDUTRA or INACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of the ACDUTRA or INACDUTRA service alone. 38 U.S.C. § 101 (2), (24); see Acciola, 22 Vet. App. at 324. 

To assist claimants in establishing service connection for a disability or disabilities, VA benefits law provides certain evidentiary presumptions, such as: the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence or aggravation for certain diseases which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service. See 38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.304(b), 3.306, 3.307, 3.309 (2016). Generally, no presumptions (including the presumptions of soundness, of aggravation, or for presumptive diseases) attach to periods of ACDUTRA and INACDUTRA unless "veteran" status is attained during those periods. Paulson v. Brown, 7 Vet. App. 466, 470 (1995). These evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA. Smith v. Shinseki, 24 Vet. App. 40 (2010) (presumption of soundness and presumption of aggravation not applicable to ACDUTRA); Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (Board did not err in not applying presumptions of sound condition and aggravation to claim where appellant served only on ACDUTRA and had not established any service-connected disabilities from that period). Also, some presumptions will not apply to certain periods of ACDUTRA and INACDUTRA. See Smith v. Shinseki, 24 Vet. App. 40, 45-46 (2010). If the claimant did not serve for any period of time on active duty, he or she must establish service connection for a disability on a direct basis first in order to achieve "veteran" status and be entitled to compensation. Paulson v. Brown, 7 Vet. App. 466, 470 (1995). 

As noted, establishing "veteran" status based on aggravation during ACDUTRA is explained in Donnellan, 24 Vet. App. 167. "Aggravated" under 38 U.S.C.A. § 101 (24) has the same meaning as "aggravated" under 38 U.S.C.A. § 1153 -"a preexisting injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during such service, unless there is specific finding that the increase is due to the natural progress of the disease." 24 Vet. App. at 172-173. Proving aggravation must include both elements: 1) there was an increase in disability as to a preexisting injury or disease, and 2) such an increase was beyond the natural progress of that injury or disease.

Although an ACDUTRA claimant does not need to show that his or her ACDUTRA training proximately caused the worsening of his or her preexisting disability, the definition of aggravation in 38 U.S.C.A. § 1153 and incorporated by 38 U.S.C.A. § 101(24) does require that an ACDUTRA claimant establish that there is a causal relationship between the worsening of the claimant's preexisting condition and his or her ACDUTRA. 24 Vet. App. at 173-174. This causal relationship is shown when the claimant establishes that the preexisting condition worsened beyond the natural progress of that condition during service. Id.

As such, "aggravated in the line of duty" as used in 38 U.S.C.A. § 101 (24)(B) means that in order for a claimant to establish his or her status as a "veteran" under 38 U.S.C.A. § 101 (24)(B), he or she must demonstrate that he or she experienced a permanent increase in disability beyond the natural progress of that disease or injury during the period of ACDUTRA. 24 Vet. App. at 174.

The claimant has the burden to establish both elements set forth above (that the preexisting disability worsened in service and that such worsening was beyond the natural progression of the disease). 24 Vet. App. at 175. There is no shifting burden as there is when the presumptions of soundness and aggravation apply. Id. The standard of proof remains the "benefit of the doubt" standard under 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2016). Id.

The appellant's claims file contains medical records associated with his Reserve service, including records from as early as 1984 and as late as 2004. There are medical histories and medical examination reports dated from April 1984 to May 2000. On each history the appellant marked "no" for any history of recurrent back pain. On each examination report the examiner marked "normal" for the condition of the appellant's spine. The records reflect that the appellant had right elbow surgery in January 2002. In a July 2002 medical summary he reported that he had held civilian employment as a nurse and as a coal miner. He marked "no" for any orthopedic problems that prevented regular exercise or became bothersome during exercise.

Records of private medical treatment of the appellant in 2003 and 2004 reflect that he was seen for pain in both shoulders. In July 2004 private physician S. A. H., M.D., wrote that he served with the appellant for over ten years as an Air Force Reservist. Dr. H. wrote that during that time he noted that the appellant had progressive weakness and pain in his shoulders and thoracic spine due to multiple injuries sustained in military duties and civilian work. Dr. H. stated that he had conferred with the appellant's primary care physician and orthopedic surgeon, and had reviewed the appellant's x-rays. Dr. H. stated that he agreed with the conclusions of the other physicians that the appellant had significant degenerative disease in his spine due to injuries related to military and civilian work. In July 2004 private physician N. I. B., M.D., wrote that he treated the appellant for severe pain in his arms, shoulders, hands, back, and legs.

In January 2005, the United States Social Security Administration (SSA) found that the Veteran had been disabled since September 2004, due to a primary diagnosis of shoulder disability and a secondary diagnosis of lupus.

In March and April 2005 the appellant submitted claims for service connection for several disabilities, including back disability.

In VA treatment in April and May 2005 the Veteran reported multiple problems including pain in the lumbar area of his back.

In a December 2005 letter signed by three persons, the writers indicated that they and the appellant had served together as nurses in a Reserve unit. The writers stated that the appellant's training and duties during Reserve service periods included strenuous activities, with heavy lifting such as moving patients and carrying litters. They reported that in the course of these duties he related having pain in his back and shoulders.

In VA treatment in August 2007 the appellant reported that in Reserve service training he parachuted and injured his back. He stated that he received medical treatment at the time, and that he continued to have back pain thereafter. In September 2007 he reported chronic pain in his low back and sacrum. He related having had extensive evaluation of the cervical and lumbar areas of his spine. He stated that in February 2006 he had lumbar spine surgery, with laminectomy at L4-L5 and bilateral foraminotomies of L5 and S1. In October 2007 he reported pain in his shoulders, neck, low back, and coccyx. He stated that his low back pain had onset in 2005. He related a history of fracture of the coccyx. In November 2007 it was noted that he was on medication for pain in his back and coccyx.

In a November 2007 statement the appellant wrote that on a parachute jump on November 4, 1988, he sustained injury of his back. He stated that he was checked by a medic. He reported that presently he took medications for back pain. In July 2008 he wrote that his back pain caused him to need medical care.

In VA treatment in August 2011 the appellant reported ongoing pain in the cervical and lumbar areas of his back. Cervical spine MRI showed degenerative disc disease.

On VA examination in June 2013 the appellant stated that he did not sustain any back injuries during a period of active duty in October and November 1984. He reported that in a parachute jump on November 4, 1988, during Reserve service training duty, he landed flat on his back, was dragged by his parachute, and sustained back injury. He reported that a medic treated him. He related that the injury was aggravated by Reserve service duties such as lifting patients and other lifting and carrying of heavy loads. He stated that he first saw a physician about his back pain in 2004 or 2005, after his discharge from Reserve service. He indicated that treatment for his back problems had included surgery. He reported having chronic back pain and stiffness, with flare-ups of more severe pain and stiffness, and worsening of the symptoms over time. He indicated that because of his back pain he always used at least a cane and he used a walker about half of the time.

The examining physician reported having reviewed the appellant's claims file. The examiner found that records showed that in 2010 the appellant was diagnosed with degenerative joint disease of the lumbar spine. The 2013 examination revealed normal ranges of motion of the thoracolumbar spine, without evidence of pain on motion. There was evidence of lumbar muscle spasm, and that spasm was severe enough to result in an abnormal gait. There was a surgical scar. The examiner expressed the opinion that it is less likely than not that the appellant's current back disability was incurred in service or caused by an injury during service. The examiner explained that there was no medical documentation of back injury during any service period.

In the December 2013 remand, the Board asked that the VA clinician who examined the appellant in June 2013 review any additional records obtained and provide an addendum opinion regarding the likelihood of a connection between events during the appellant's service periods and his current back disability.

In April 2014, the VA physician who examined the appellant in June 2013 reviewed his claims file. The examiner expressed the opinion that it is less likely than not that the current low back disorder is related to injury or other events during service. The examiner explained that the assembled evidence did not include any record of treatment during a service period for back pain, including following any parachute jump. The examiner further noted that the service treatment records did not contain any diagnosis of a chronic back disorder.

In the July 2015 remand, the Board asked that the VA clinician who examined the appellant in June 2013 review the file, including any additional records obtained, and provide opinions including as to the likelihood that a back disability existed before any of the appellant's service periods, and as to the likelihood that a back disability was aggravated during any of the appellant's service periods.

In October 2015, the VA physician who examined the appellant in June 2013 again reviewed his claims file. The physician expressed the opinion that it is less likely than not that the appellant's back disability existed before any of his service periods. The physician noted that the appellant was diagnosed with lumbar spine degenerative joint disease in 2010, well after discharge from his last period of service. Therefore, the physician opined, there is no evidence of aggravation during any service period of any back condition that existed before any service period. In addition, the physician stated that he found no medical evidence to support a nexus between any claimed in-service back injury and the appellant's current back condition. "Therefore," he opined, "it is less likely than not that any claimed worsening was caused by ACDUTRA."

The appellant reports that in Reserve service in November 1988 he sustained a back injury and received treatment. There are no records from 1988 or soon after reflecting those events. There is no other evidence from that time, then, that supports the appellant's account.

The appellant asserts that during Reserve service periods of strenuous duties aggravated his back problems. The statements of Dr. H., Dr. B., and the three fellow service members tend to support the appellant's assertions on that point. The multiple service medical history and examination reports denying past or present back problems, however, tend to undermine his assertions.

The appellant contends that back problems incurred or aggravated during Reserve service periods continued after his discharge from Reserve service. The statements of Dr. H and Dr. B tend to support his contention that back problems continued after discharge. The multiple service medical history and examination reports denying past or present back problems undermine that contention.

The VA physician who examined the appellant in 2013 and reviewed his records several times based his opinions on the record and explained his opinions. His opinion that it is less likely than not that a back disorder was incurred or aggravated during any Reserve service period is convincing and carries substantial evidentiary weight.

The preponderance of the evidence is against the incurrence or aggravation of any back problem in service. The Board therefore denies service connection for a back disability.


ORDER

Entitlement to service connection for a back disability is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


